Dear Mr. Daigle:
You have asked for a reconsideration of the issues and conclusion in the recent Attorney General's Opinion Number 98-99. In light of Act 891 of the 1997 Regular Session, some clarification is required.
In Opinion 98-99, we stated that the construction and operation of firing ranges is not regulated by state law. This statement is no longer valid.
Act 891 (1997) added pertinent definitions to LSA-R.S. 30:2053
and enacted LSA-R.S. 30:2055.1, which in part, states:
      A. (1) Notwithstanding any other provision of law to the contrary, a person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range was established, constructed, or operated prior to the implementation of any noise control laws, ordinances, rules, or regulations, or if the range is in compliance with any noise control laws, ordinances, rules, or regulations that applied to the range and its operation at the time of establishment, construction, or initial operation of the range.
      (2) Rules or regulations adopted by a state or local department or agency for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this Section.
      (3) A municipal noise control ordinance may not require or be applied so as to require a sport shooting range to limit or eliminate shooting activities that have occurred on a regular basis at the range prior to the enactment date of the ordinance.
As a result, neither the state nor local entities may enact rules, regulations or ordinances limiting levels of noise with regard to firing ranges or "sport shooting" ranges as defined by LSA-R.S. 30:2053(8).
Insofar as Opinion 98-99 conflicts with these provisions, those portions of the opinion are rescinded. However, the Assumption Parish Police Jury may still act in the interests of the general welfare in contemplating the imposition of any regulation or ordinance that falls outside the scope of Act 891 (1997).
I trust this clarifies the matter. Please contact our office if you need further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb